DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. § 101 Framework 
An invention is patent-eligible if it claims a "new and useful process, machine, manufacture, or composition of matter." 35 U.S.C. § 101. However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: "[l]aws of nature, natural phenomena, and abstract ideas" are not patentable. E.g., Alice Corp. v. CLS Bank Int 'l, 
573 U.S. 208, 216 (2014). 
In determining whether a claim falls within an excluded category, Examiner is guided by the Court's two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, Examiner first determine what concept the claim is "directed to." See Alice, 573 U.S. at 219 ("On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk."); see also Bilski v. Kappas, 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as "molding rubber products " (Diamond v. Diehr, 450 U.S. 175, 191 (1981) ); "tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores " (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 
(citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). 
In Diehr, the claim at issue recited a mathematical formula, but the Court held that "a claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula." Diehr, 450 U.S. at 187; see also id. at 191 ("We view respondents' claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula."). Having said that, the Court also indicated that a claim "seeking patent protection for that formula in the abstract ... is not accorded the protection of our patent laws, and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment." Id. (citations omitted) (citing Benson and Flook); see, e.g., id. at 187 ("It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.").

"A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea]."' Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). "[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention." Id
Under USPTO guidance, Examiner first look to whether the claim recites: ( 1) any judicial exceptions, including laws of nature, natural phenomena, and products of nature (see MPEP §§ 2106.04(II)(A)(l), 2106.04(b)) ("Step 2A, Prong One"); and (2) additional elements that integrate the judicial exception into a practical application (see id.§§ 2106.04(II)(A)(2), 2106.04(d)) ("Step 2A, Prong Two").  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do Examiner then look, under Step 2B, to whether the additional elements, individually or in combination, provide an inventive concept. See MPEP § § 2106(III), 2106. 05. "An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."' Id.§ 2106.05 (quoting Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)). Among the considerations in determining whether the additional elements, individually or in combination, amount to significantly more than the exception itself, Examiner looks to whether they add a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field or simply append well-
Step One of the Mayo/Alice Framework 
Under the first step of the Mayo/Alice framework and Step 2A of USPTO guidance, Examiner first determine to what independent claims 1 and 20 are directed, i.e., whether the claim recites an abstract idea and if so, whether the claims are directed to that abstract idea. The Federal Circuit has explained that "the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). It asks whether the focus of the claim is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool. See id. at 1335-36.
Independent claim 1 recites “A computer system” for qualifying performance of a group and claim 20 recites “A method for qualifying performance of a group.” 

Reciting a Judicial Exception
	The title of the Specification provides for “System and Method for Automated Analysis, Screening and Reporting of Group Performance.”  The “Technical Field” section of the Specification discusses that “The disclosed embodiments relate generally to performance monitoring of an entity (e.g., a machine). More particularly, the disclosed embodiments relate to apparatus and process for performance monitoring of a group of entities (e.g., a group of machines).” The “BACKGROUND” section of the Specification discusses that “The disclosed embodiments relate generally to performance monitoring of an entity (e.g., a machine). More particularly, the disclosed embodiments relate to apparatus and process for performance monitoring of a group of entities (e.g., a group of machines).” The “Description of the related Art” discusses in Paragraph [0030] “Methods and systems for analyzing performances of groups.” 
	Claim 1 recites “A method of learning an audience member function, the method comprising: obtaining, …a training set of geographic data describing geolocation histories of a plurality of mobile devices, wherein members of the training set are classified according to whether the respective member of the training set is a member of an audience; retrieving, …attributes of geolocations in the geolocation histories from a geographic information system; learning, …feature functions of an audience member function based on the training set, wherein at least some of the feature functions are a function of the retrieved attributes of geolocation, wherein the feature functions are learned, at least in part, by calculating a plurality of impurity measures for candidate feature functions and selecting one of the candidate feature functions based on the relative values of the impurity measures; and storing, …the feature functions of the audience member function in an audience repository.”
	Examiner considers claim 1 as a whole giving it the broadest reasonable construction as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing.  
	Claim 1 limitation of  “receiving…, obtaining…, generating… storing… providing”, “receiving…, obtaining…, storing… and providing..” are extra­solution activities. See Elec. Power Grp., LLC v. Alstom S.A., 830 F .3d 1350, 135 3-54 (Fed. Cir. 2016); In re Bilski, 545 
Claim 1 limitations of “generating, at the computer system, historical group residual performance data for the first group in accordance with the historical group performance data for the first group, the historical group factor exposure data for the plurality of predefined factors for the first group, and the historical factor performance data for the plurality of predefined factors for the first group, wherein a respective entry in the historical group residual performance data represents member selection performance associated with the first group” are recited functionally without details on how, technologically or by what algorithm, the limitations are performed.  The specification discusses in Paragraph [0139] “In some embodiments, the color of the circle corresponds to a value of the alpha-beta performance (which may be positive or negative). In some embodiments, the alpha-beta performance corresponds to an average of sums of historical group residual performances and historical group dynamic factor performances for respective time periods of the one or more time periods.” In Paragraph [0142] discusses “In some embodiments, the alpha-beta score corresponds to a confidence level for sums of historical group residual performances and historical group dynamic factor performances for respective time periods of the multiple time periods”, Examiner is treating analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental process.
The one or more processors and computer systems recited are treated as a generic computing device.
When considered collectively and under the broadest reasonable interpretation, the limitations of claim 1 recite a way of using a generic computing device to obtain training data consisting of historic data, determining patterns users, calculating different performance measures and storing a the measures.  This is an abstract idea that comprises "[m]ental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(III).

Integration into a Practical Application 
Examiner looks to whether claim 1 "appl[ies ], rel[ies] on, or use[ s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception," i.e., "integrates a judicial exception into a practical application." Guidance, 84 Fed. Reg. at 54; MPEP § 2106.04(d). Examiner notes that, as stated above, the question is whether the claim as a whole "focus[es] on a specific means or method that improves the relevant technology" or is "directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). 
Here, the only additional elements recited in claim 1 beyond the abstract idea are the "one or more processors," "application executable in the at least one computing device and mobile devices.  The computer system described by the Specification is a generic purpose computer connected to a network (see Paragraphs [0177]-[0178] and Fig 12) (describing applications consisting of Performance quantification engine and historical databases implemented on a generic computer device and software to execute code within that device). As is clear from the Specification, there is no indication that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular 
We also find no indication in the Specification that the claimed invention as recited in claim 1 effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record that attributes an improvement in technology and/or a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a "practical application," as that phrase is used in USPTO Guidance. Cf Appeal Br. 7-13 (arguing that the claim is directed to an improvement to technology). 
Examiner notes that "Systems and Methods for Automated Analysis, Screening, and Reporting of Group Performance” is not a technological field but an abstract idea of organizing information. The alleged improvement to the process of performance monitoring of a group of entities is an improvement to the abstract idea itself, not to any technology. In this way, claim 1 is not similar to Elfish, Core Wireless Licensing, S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), and Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018). Cf Appeal Br. 9-13. 
In Core Wireless, the court found that the claims recited a specific improvement in computer technology - "an improved user interface for electronic devices, particularly those with small screens." 880 F.3d at 1363. In Elfish, the court held that the focus of the claims was to "a specific improvement to the way computers operate, embodied in the self-referential table." 822 
Here, any alleged improvements are not technological improvements to computer technology, but rather improvements to the process, i.e., the abstract idea itself. Examiner does not see from the claim how, generating a historical group residual performance data, a historical group factor exposure data and a historical factor performance data, storing and providing the historical group residual performance data the computer device itself is improved by receiving, obtaining generating, storing and providing steps. At best, the claim provides an improvement in the organization and analysis of data, i.e., the abstract idea. 
Similarly, we do not see from the claim how the limitations claim a technological solution to a computer-based problem, i.e., a solution "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." DDR Holdings, 773 F.3d at 1257; cf Appeal Br. 20. Examiner do not see how "techniques for analyzing performance of entities using quantitative tolls" is a technical problem (Spec. “BACKGROUND”). As the court in DDR noted, "not all claims purporting to address Internet-centric challenges are eligible for patent." DDR Holdings, 773 F.3d at 1257. 	
a generic processor operating in its ordinary and conventional capacity to execute code stored in a generic computer medium. See supra; see also Alice, 573 U.S. at 224-26. There is no indication that the Appellant invented any of the claimed components or their basic functions or that those components, claimed generally, were unknown in the art as of time of the invention. Affinity Labs of Tex., LLC v. Amazon.com, Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016) ("Amazon.com"). The "focus" of the claim is not "on the specific asserted improvement in computer capabilities" (Enfish, 822 F.3d at 1336), but rather on using a computer as a quantitative tools, computer methods and computing systems (Specification Paragraphs [0002]-[0004]); see also Alice, 573 U.S. at 223 (holding that attempting to limit the use of an abstract idea to a particular technological environment does not make a claim patent-eligible) ( quoting Bilski, 561 U.S. at 610-11); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) ("[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract"). 
Therefore, the additional elements of claim 1 do not integrate the judicial exception into a practical application, as the term is used in USPTO guidance, because they amount to no more than instructions to implement the abstract using a generic computer device. See Guidance, 50 Fed. Reg. at 55; MPEP § 2106.04(d). 
Thus, the Examiner determine that claim 1 is directed to an abstract idea.

Step Two of the Mayo/Alice Framework 
Under the second step in the Mayo/Alice framework and USTPO guidance Step 2B, Examiner "[e]valuat[e] additional elements to determine whether they amount to an inventive 
Alice is clear, as described above, that under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and "as an ordered combination" to determine whether the additional elements, i.e., the elements other than the abstract idea itself, 
"transform the nature of the claim" into a patent-eligible application. Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 72-73 (requiring that "a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an 'inventive concept,' sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself'). In other words, the inventive concept under step two of the Mayo/Alice framework cannot be the abstract idea itself. See BSG Tech, LLC. V. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept."). 
Here, the additional elements outside the abstract idea do not transform the nature of the claim into a patent-eligible application. As discussed above, the only claim elements beyond the abstract idea are the processors a with an application that causes the computing device to receiving, obtain, generate, store and provide, that are recited generally, and that the Specification indisputably shows were well­understood, routine, and conventional at the time of the filing. Accordingly, Examiner finds these components to be well understood, routine, or conventional. MPEP § 2106.05(d)(I) ("For example, in many instances, the specification of the application may indicate that additional elements are well-known or 
Taking the claimed elements separately, the functions performed by the computer device are purely conventional. The claimed generic components operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of  receiving, a request…, obtaining, historical group performance data…, obtaining, historical group factor exposure data…, obtaining, historical factor performance data…, generating…, storing…, providing…, i.e., receiving, generating, selecting, and transmitting data. . See Spec. ,- Figs. 12, Paragraphs [0177]-[0178], (describing generic computer components); see also, e.g., Elec. Power, 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent-eligible invention); Versata, 793 F.3d at 1334 ("arranging a hierarchy of organizational and product groups, storing pricing information, retrieving applicable pricing information, sorting pricing information, eliminating less restrictive pricing information, and determining the price" are all "limitations [that] are well-understood, routine, and conventional activities previously known to the industry"); Alice, 573 U.S. at 226 ("Nearly every computer will include 
Considered as an ordered combination, the components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of obtaining, retrieving, learning (accessing/calculating) data and instructing a transmission (storing) based on the results of those analyses is equally generic and conventional or otherwise held to be abstract. See, e.g., Elec. Power, 830 F.3d at 1354-56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Capital One Fin., 850 F.3d at 1341--42 (claimed elements of organizing, mapping, identifying, defining, detecting, and modifying data considered as an ordered combination recited "routine steps of data collection and organizing using generic computer components and conventional data processing activities"); SAP Am., 898 F.3d at 1168-70 ("[A]n invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying our improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [ and] conventional."'); Versata, 793 F.3d at 1334 (Considered as an ordered combination, the components of "arranging a hierarchy of organizational and product groups, storing pricing information, retrieving applicable pricing information, sorting pricing information, eliminating less restrictive pricing information, and determining the price" "add nothing that is not already present when the steps are considered separately.")'.
Unlike BASCOM and Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016), here, there is no improvement to the claimed computer device itself or an unconventional arrangement of computer elements in a system that is a technical improvement. The court in BASCOM held that the "particular arrangement of elements is a technical 
As discussed above, here, any improvement lies in the abstract idea itself, i.e., "generating historical group residual performance data, storing the historical residual performance data and providing one or more values that represent the historical group residual performance data." And, as also discussed above, the claim does not solve a problem rooted in technology with an unconventional technological solution. 
Therefore, examiner find that claim 1 does not include elements that, when considered individually and as an ordered combination, amount to significantly more than the judicial exception itself. Rather, the claim amounts to mere instructions to implement an abstract idea on a computer and simply appends well-understood, routine, and conventional activities previously known in the industry and specified at a high level of generality to the abstract idea. 
Claims 2-19 further recite organizing and analyzing performance data and therefore are directed to abstract idea without significantly more.  Furthermore, claim 20 is similar to claim 1 hence is directed to an abstract idea without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, 19 and 20 of Patent No. US 10,074,079.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,074,079
1 and 20
1, 16, 19 and 20




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky et al. (US 20040117477) in view of Brewster et al. (US 20140280899)

Claim 1: Kaminsky teaches, A computer system, comprising: one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for: 
receiving, at the computer system, a request to quantify group residual performance associated with a first group (Paragraph 21 – teaches receiving a request to generating a performance report); 
(Paragraph 20 – average metrics (average CPU load, average I/O response time);
obtaining, at the computer system, historical group factor exposure data for a plurality of predefined factors for the first group (Paragraph 20 – teaches monitoring peak metrics i.e. peak metrics, peak CPU load, peak I/O response time);
obtaining, at the computer system, historical factor performance data for the plurality of predefined factors for the first group (Paragraph 20 – teaches monitoring peak metrics i.e. peak metrics, peak CPU load, peak I/O response time) and classifying them to a transactions such as (gold, silver, bronze)); 
storing, at the computer system, the historical performance data for the first group; and  providing one or more values that represent the historical performance data(Paragraph 21 – generating reports for the historical performance data).
Kaminsky does not teach or disclose,
generating, at the computer system, historical group residual performance data for the first group in accordance with the historical group performance data for the first group, the historical group factor exposure data for the plurality of predefined factors for the first group, and the historical factor performance data for the plurality of predefined factors for the first group, wherein a respective entry in the historical group residual performance data represents member selection performance associated with the first group.
Brewster teaches,  
generating at the computer system, a overall health score for communication nodes in the network described. (See Abstract, Paragraph 15, 47, 118, 126 – teaches monitoring data gathering statistical information for different metrics used to generate an overall node health score)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Kaminsky’s invention gather a overall score based on all the different metrics generated as taught by Brewster.  This would allow Kaminsky’s invention to streamline the information into a descision process that clearly indicates the overall performance of the node for comparison to other nodes by doing a single compare (overall value) versus multiple fuzzy comparison on each metric.  Combination would teach obtaining the entire generation step with the various metrics.

Claim 2: Kaminsky-Brewster teach, The computer system of claim 1, wherein the first group includes a plurality of members, the plurality of members including at least one member of a first type and at least one member of a second type that is different from the first type (Paragraph 21 – teaches generating reports based on monitored performance nodes (members), Kaminsky, Paragrpah 64, 75 – teaches monitoring different networks (members) based on different weights to affect the overall score of the performances, Brewster)

Claim 3, Kaminsky-Brewster teach, The computer system of claim 1, wherein the first group includes a plurality of members, and all of the plurality of members in the first group are of a first type (Paragraph 21 – teaches generating reports based on monitored performance nodes (members), Kaminsky, Paragrpah 64, 75 – teaches monitoring different networks (members) based on different weights to affect the overall score of the performances, Brewster – teach network have plurality of members such as computers devices)

Claim 4, Kaminsky-Brewster teach, The computer system of claim 3, wherein: the first group is a respective group in a plurality of groups; the plurality of groups includes a second group that includes a plurality of members; and  032466-5003-US74all of the plurality of members in the second group are of a second type that is different from the first type (Paragraph 21 – teaches generating reports based on monitored performance nodes (members), Kaminsky, Paragraph 64, 75 – teaches monitoring different networks (members) based on different weights to affect the overall score of the performances, Brewster – even thou Kaminsky-Brewster do not explicitly state that each member or component of the node/network is first type or second type, it is inherent that the networks and nodes will have different components and parts which are being monitored for performance)

Claim 18, Kaminsky-Brewster teach, The computer system of claim 1, wherein obtaining the historical group factor exposure data for the plurality of predefined factors for the first group includes: obtaining initial historical group factor exposure data for the plurality of predefined factors for the first group; generating an aggregate historical group factor exposure value for the plurality of predefined factors for a group including all possible members, based on the initial historical group factor exposure data for the plurality of predefined factors for the first group; determining an offset between the aggregate historical group factor exposure value for the plurality of predefined factors for the group including all possible members and an expected aggregate historical group factor exposure value; and generating the historical group factor exposure data for the plurality of predefined factors for the first group based on the initial (Paragraph 25- teaches monitoring of variance in performance to generate a report, the peak metrics in paragraph 20 taught the gathering of group factor expose data, Kaminsky, Paragraphs 118, 126 teach aggregating overall scores for various metrics, Brewster – the combination would allow for aggregating overall scores and based on variance determining, generating a report for the peak metrics, Brewster)

Claim 19, Kaminsky-Brewster teach,  The computer system of claim 1, wherein: obtaining, at the computer system, the historical group performance data for the first group includes obtaining historical group performance data for at least a first subgroup in the first group and a second subgroup in the first group, wherein the first subgroup corresponds to a first time period, and wherein the second subgroup corresponds to a second time period distinct from the first time period (Paragraph 25 teaches monitoring performance for a predetermined time interval for different nodes, and that each time a performance is different a report can be generated, this teaches that any subgroup in a given node or system or sub-nodes can be utlized to generate performance reports, Kaminsky).

Claims 20 are similar to claim 1 hence rejected similarly.

Allowable Subject Matter
Claims 5-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159